Citation Nr: 0400026	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  99-24 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left great toe 
disorder.

3.  Entitlement to an increased rating for residuals of a 
bilateral herniorrhaphy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


REMAND

On September 18, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

Obtain the veteran's medical records from 
the VA Medical Center in West Los 
Angeles: (a) All records, including X-ray 
or other imaging report, for any 
treatment at Brentwood or Wadsworth for a 
right shoulder or left foot disorder 
during the period of October 1982 to 
February 1996; (b) discharge summaries 
and inpatient records for hospitalization 
at Brentwood or Wadsworth in February or 
March 1983 for a bunionectomy and 
osteotomy of the left first metatarsal; 
(c) records of hospitalization at 
Brentwood or Wadsworth in 1990 for an 
implant at the left first 
metatarsophalangeal joint; and (d) 
complete medical records for any 
inpatient or outpatient treatment 
received from February 2000 to the 
present for a right shoulder disorder, a 
left great toe disorder, or residuals of 
a bilateral herniorrhaphy, including any 
records of treatment at the community-
based outpatient clinic in Gardena, 
California.  

Obtain any outstanding records of the 
veteran's treatment at the Pittsburgh, 
Pennsylvania, VA medical center.

Ask the veteran whether he has ever 
applied for Social Security disability 
benefits.  If the veteran responds 
affirmatively within an appropriate time, 
request the following records concerning 
the veteran from the Social Security 
Administration: Any medical records and 
decisions regarding a claim for Social 
Security disability benefits.

Send a letter to DWC Public Records 
Office, Division of Workers' 
Compensation, PO Box 420603, San 
Francisco, CA 94142 and request all case 
identification numbers for the veteran's 
workers' compensation appeals and the 
addresses and phone numbers of the appeal 
boards where the veteran has a file on 
record.  Along with the letter send the 
attached form Request for WCAB Case #.  
(NOTE:  I have filled out the request 
form by hand except for the required 
signature and phone number on page 2.  
Please sign and insert a phone number.)

After we receive any WCAB case numbers, 
contact each appeals board office 
identified and obtain any releasable 
records, including medical records and 
decisions.  When requesting records from 
any identified appeals board office, 
suggest that you request waiver of any 
fee because we cannot pay it.

If you need any assistance, you may 
contact Bob Wong, (415) 703-4676, at the 
California Department of Industrial 
Relations, Division of Workers' 
Compensation.  

After the development requested above has 
been completed to the extent possible, 
the RO should again review the record.  
If any benefit sought on appeal remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


